 Case 2:21-cv-11856-LVP-KGA ECF No. 3, PageID.38 Filed 08/11/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS WOOTEN,                                       :
                                                     :     Civil No. 1:21-CV-1158
      Petitioner,                                    :
                                                     :     (Judge Mannion)
v.                                                   :
                                                     :     (M. J. Carlson)
UNITED STATE OF AMERICA,                             :
                                                     :
      Respondent                                     :

                                      ORDER

      AND NOW this 9th day of August 2021, in accordance with the accompanying

memorandum, IT IS ORDERED pursuant to 28 U.S.C. § 1404(a) that this case is

transferred to the United States District Court for the Eastern District of Michigan

for all further proceedings and the clerk is directed to CLOSE this file.



                                              S/ Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                          1
